Citation Nr: 0411530	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  97-06 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the Board's January 2003 decision that denied 
service connection for a bilateral foot disability to include 
pes planus was based on clear and unmistakable error (CUE).  

2.  Whether the Board's January 2003 decision that denied 
service connection for a psychiatric disability was based on 
clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The appellant served on active duty from April 1976 to July 
1976.  His DD Form 214 shows that he served in "ARMY USAR 
UNASG".  His specialty title was "trainee" and his duty 
assignment was "AIT".  The veteran was afforded an 
honorable discharge.  

The appellant and his representative are advised that 
Veterans Claim Assistance Act, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) has no application as a matter of law to an 
appellant's CUE attack on a prior rating decision, and thus, 
in this case, the Board will decline to apply the VCAA to the 
appellant's claims.  Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001).  


FINDINGS OF FACT
  
1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  In a January 2003 decision, the Board denied entitlement 
to service connection for a bilateral foot disability to 
include pes planus and for a psychiatric disability.  

3.  The moving party has alleged that the Board, in its 
January 2003 decision, failed to apply the presumption of 
soundness to his claim for service connection for a pes 
planus.  

3.  The moving party's challenge of the January 2003 Board 
denial of service connection for a psychiatric disability 
consists of an allegation of VA's failure in its duty to 
assist the appellant.  




CONCLUSIONS OF LAW

1.  The Board's January 2003 decision that denied entitlement 
to service connection for a bilateral foot disability to 
include pes planus did contain CUE.  38 U.S.C.A. §§ 1111, 
1132, 1137, 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1402, 20.1403, 20.1404 (2003).  

2.  The appellant's motion for revision of the January 2003 
Board decision that denied entitlement to service connection 
for a psychiatric disability did not contain a legally 
sufficient claim of CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 
20.1404 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board denied entitlement to service 
connection for a bilateral foot disability to include pes 
planus and for a psychiatric disability in a decision, dated 
in January 2003.  The moving party has filed a motion to 
revise the Board's decision based on CUE.  

Judicial interpretation of the law pertaining to a valid CUE 
claim provides that a claimant must show that either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet.App. 310, 313 (1992).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet.App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face; persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error. Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).  
If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, a valid claim for CUE has not been asserted.  Hazan 
v. Gober, 10 Vet. App. 511, 523 (1997); Luallen v. Brown, 8 
Vet.App. 92 (1995); Caffrey v. Brown, 6 Vet.App. 377, 384 
(1994).  As noted above, the Court held that in cases in 
which the appellant's claim for CUE is found to be legally 
insufficient, the CUE claim should be dismissed without 
prejudice.  Simmon, supra.  

With respect to the law specifically pertaining to CUE of 
Board decisions, the Board observes that on November 21, 
1997, Public Law 105-111 (codified at 38 U.S.C.A. §§ 5109A 
and 7111) was enacted to permit revisions of Board decisions 
on the basis of CUE.  38 U.S.C.A. § 7111(a).  The Board may, 
on its own motion, undertake a review of a prior Board 
decision on the grounds of CUE. 38 C.F.R. § 20.1407.  The 
moving party, the veteran in this case, filed a motion to 
revise the 1993 Board decision under the provisions of Public 
Law 105-111 in August 2000.

A motion for revision of a decision based on CUE must be in 
writing and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this subpart.  
38 C.F.R. § 20.1404(a)).  In the instant case, the moving 
party complied with the requirements set forth in 38 C.F.R. § 
20.1404(a), inasmuch as his motion indicated a desire to 
revise the January 2003 Board decision on the basis of CUE.  

While the moving party's challenge to the validity of the 
prior Board decision is to be afforded due consideration, he 
is advised that when he makes a collateral challenge to a 
presumptively valid final decision, he is required to come 
forth with specific allegations as to CUE.  Cf. Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997), Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Specific allegations are required to satisfy the requirements 
of a claim for service connection in a Board decision.  The 
motion must set forth clearly and specifically the alleged 
clear an unmistakable error or errors of fact or law in the 
Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of failure to follow regulations or failure to give due 
process or any other general, nonspecific allegations of 
error are insufficient to satisfy the requirements of the 
previous sentence.  

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable. 38 C.F.R. § 20.1403(c).  

Examples of situations that are not CUE:

1. Changed diagnosis. A new medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision.

2. Duty to Assist. The Secretary's failure to fulfill the 
duty to assist.

3. Evaluation of the evidence. A disagreement as to how the 
facts were weighed or evaluated.

38 C.F.R. § 20.1403(d).

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute. 38 C.F.R. § 20.1403(e).

CUE-Service Connection For Bilateral Foot Disability

In a March 2004 statement his representative challenged the 
Board's January 2003 denial of service connection for 
bilateral foot disability by asserting that the decision was 
based on a misapplication of the law.  Specifically it was 
noted that when veteran entered active duty training, no foot 
disability existed.  Therefore, the presumption of soundness 
under 38 U.S.C.A. 1111 should have been considered and 
applied.  In essence, the representative has alleged an error 
in the application of the law resulted in an outcome that 
reasonable minds would conclude would have been manifestly 
different but for the error.  Therefore, a legally sufficient 
claim of CUE has been submitted with respect to the bilateral 
foot disability to include pes planus.  

The veteran's service medical records show that no pertinent 
abnormalities were noted at the time of the veteran's 
enlistment examination in July 1975.  On June 7, 1976, the 
veteran began complaining of pain in the medial arch with 
prolonged ambulation.  He was observed to have mild to 
moderate subtalar pronation during stance.  The clinical 
impression was fascial strain secondary to pronation.  
Continued complaints of arch strain were recorded on June 10, 
1976 and again on June 15, 1976.  No pertinent abnormalities 
were recorded on military medical examination completed in 
July 1976.  

The record contains a June 1997 VA medical opinion that is to 
the effect that the veteran had the same structure to his 
foot in 1997 as he did in 1976.  The physician stated that 
the veteran's claims folder was reviewed.  Based on that 
review and the then current examination the examiner opined, 
"In my opinion this patient entered service with this shape 
of foot or structure of the foot that he has at the present 
time."  

As noted above, the Board denied service connection for 
bilateral foot disability to include pes planus in January 
2003.  The Board observes that other foot disabilities, 
including arthritis and calcaneal spurs, were identified in 
the clinical record.  However, these conditions were first 
observed in the 1990s, many years after the veteran's 
military service.  The Board also observes that service 
connection had been established for a bilateral knee 
disability, effective 1996, prior to the Board's January 2003 
decision.  

The Board notes that the provisions related to the 
presumption of soundness for wartime service are set forth 
under 38 U.S.C.A. § 1111 that provides for the purposes of 
section 1110 of this title, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  The appellant is advised that 
the provisions of 38 U.S.C.A. § 1110 pertain to the 
establishment of service connection based on wartime service.  

However, a different presumption is applicable to peacetime 
service.  For the purposes of section 1131 of this title, 
every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132.  The 
appellant is advised that 38 U.S.C.A. § 1131 pertains to the 
establishment of service connection based on peacetime 
service.  

However, the wartime presumptions are applicable for certain 
veterans under the provisions of 38 U.S.C.A. § 1137 that 
provides that for the purposes of this subchapter [38 USCS §§ 
1131 et seq.] and subchapter V of this chapter [38 USCS §§ 
1141 et seq.] and notwithstanding the provisions of sections 
1132 and 1133 of this subchapter, the provisions of sections 
1111, 1112, and 1113 of this chapter shall be applicable in 
the case of any veteran who served in the active military, 
naval, or air service after December 31, 1946.  
38 U.S.C.A. § 1137.  

In other words, even though a veteran served during 
peacetime, the wartime presumption of soundness may apply if 
he or she served after December 31, 1946.  In the instant 
case, the veteran's active service dates were after December 
1946.  Thus, the veteran is entitled to the wartime 
presumption of soundness under the provisions of 
38 U.S.C.A. 1111 by reason of the exception made under 
38 U.S.C.A. § 1137.  As noted above, clear and unmistakable 
evidence is necessary to rebut the presumption under § 1111.  
Whereas medical opinions are satisfactory in rebutting the 
presumption under 1132, this is not the case under § 1111.  
Accordingly, the 1997 VA medical opinion does not constitute 
the clear and unmistakable evidence required to rebut the 
presumption of soundness under § 1111 that is applicable in 
this case.  

In view of the foregoing, the Board finds that the 
presumption of soundness is for application in the instant 
case, and that no clear and unmistakable evidence has been 
presented to rebut the presumption that the veteran was in 
sound physical condition when examined and accepted and 
enrolled in service.  

Hence, the Board's denial of service connection for pes 
planus was based on clear and unmistakable error.  The 
misapplication of the law resulted in an error to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

CUE-Service Connection For A Psychiatric Disability

In the present case, the Board finds that the moving party's 
claim of CUE must be denied as legally insufficient, as he 
has not fulfilled his burden of stating a valid claim of CUE.  
The moving party has not shown that the facts that were 
before the Board at the time of its 2003 decision were 
incorrect, nor has he made any allegations with respect to 
the misapplication of specific laws or regulations then 
extant.  Instead, the representative in a March 2004 
statement argues that the veteran's contentions involved 
allegations of personal assault that should be developed in 
accordance with the holding of Patton v. West, 12 Vet App 272 
(1999).  This decision notes that veteran's claiming personal 
assault face unique problems documenting their claims.  The 
representative directs the Board's attention to the 
provisions of VA Adjudication Manual, M21, Par III, 5.14 
(April 30, 1999) that provides guidelines for developing 
personal assault cases.  In essence, the moving party is 
challenging the Board decision, by claiming VA failed in its 
duty to assist the claimant.  As note above, an allegation of 
VA's failure in its duty to assist cannot provide a legally 
sufficient claim of CUE.  As a result, the CUE claim should 
be dismissed without prejudice.  Simmon, supra.  


ORDER

Service connection for a bilateral pes planus is allowed.  

The moving party's claim for revision of the Board's January 
2003 decision that denied entitlement to service connection 
for a psychiatric disability is dismissed.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



